 



Exhibit 10.9

AMENDMENT
TO
MASTER LOAN AND SECURITY AGREEMENT

     This Amendment to Master Loan and Security Agreement (this “Amendment”)
dated as of September 25, 2003 is by and between Oxford Finance Corporation
(“Borrower”) and National City Bank (“Lender”).

BACKGROUND

     A.     Borrower and Lender are parties to a Master Loan and Security
Agreement, dated as of May 2, 2003, (as further amended, restated, supplemented
or otherwise modified and in effect from time to time, the “Loan Agreement”),
pursuant to which Lender made available a secured credit facility in the
principal sum of Ten Million ($10,000,000) Dollars for the benefit of Borrower
under the terms and conditions thereof. All initially capitalized terms used in
this Amendment, unless otherwise specifically defined herein, shall have the
meanings ascribed to them in the Loan Agreement.

     B.     Lender and Borrower desire to amend the Loan Agreement to increase
temporarily the principal amount and extend the maturity date of the credit
facility subject to the terms and conditions hereof.

     NOW, THEREFORE, in consideration of the foregoing and of the mutual
covenants set forth herein, the parties hereto, intending to be legally bound
hereby, agree as follows:

          1. Ratification. This Amendment is a modification of the Loan
Agreement pursuant to Section 7.1 thereof. Except as expressly set forth herein,
or in any amendment to any of the documents referred to herein, Borrower and
Lender acknowledge and agree that each and every term, condition and provision
of the Loan Agreement is hereby ratified and confirmed in full.

          2. Amendment.

               2.1 Sections 1.2 and 1.3(b) of the Loan Agreement are hereby
amended as of the date hereof by deleting the dollar amount “$10,000,000”
appearing in each such Section and inserting therein the dollar amount
“$15,000,000”.

               2.2 As of the date hereof, all references in the Loan Agreement
and each other Financing Document to the defined term “Promissory Note” (as
defined in Section 1.3(c) of the Loan Agreement) means and refers to that
Amended and Restated Promissory Note in the original principal amount of Fifteen
Million ($15,000,000) Dollars made by Borrower on the date hereof in favor of
Lender.

 



--------------------------------------------------------------------------------



 



          3. Extension of Guidance Line of Credit. As of the date of this
Amendment, the reference to “September 30, 2003” in Section 1.2 of the Loan
Agreement relating to the expiration of the guidance line of credit is replaced
with “October 31, 2003”.

          4. Representations and Warranties. To induce Lender to enter into this
Amendment, Borrower represents and warrants to Lender as follows:

               4.1 After giving effect to the modifications contained herein,
all representations, warranties and covenants made by Borrower to Lender in the
Loan Agreement (except those relating to a specific date) are true and correct
in all material respects as of the date hereof, with the same force and effect
as though made as of the date hereof;

               4.2 No Event of Default has occurred and is continuing under the
Loan Agreement as of the date hereof;

               4.3 This Amendment and any other documents and instruments
executed and delivered to Lender in connection herewith have been validly
executed and are enforceable against Borrower in accordance with their
respective terms.

     Any failure of any of the representations and warranties made by Borrower
in this Amendment to be true and correct in all material respects when made
shall constitute an Event of Default under the Loan Agreement.

          5. Outstanding Indebtedness. Borrower hereby unconditionally
acknowledges that, as of the date hereof, the outstanding principal balance of
the Loan is $5,000,000. Borrower acknowledges and agrees that the foregoing
balance of the Loan, together with interest, which shall accrue from the date
hereof at the rates set forth in the Loan Agreement, is owing to Lender without
claim, counterclaim, recoupment, defense or setoff of any kind.

          6. Condition Precedent. The effectiveness of this Amendment is subject
to the following condition precedent:

               6.1 Lender shall have received, in form and substance
satisfactory to Lender, resolutions of the Board of Directors of Borrower
authorizing the execution, delivery and performance of this Amendment, the
Amended and Restated Promissory Note, and the other documents and instruments
executed and delivered to Lender in connection herewith, certified by the
Secretary of Borrower that the same are true and complete copies of the
originals thereof and remain in full force and effect, not having been modified
or rescinded.

          7. Miscellaneous.

               7.1 Entire Agreement. The Loan Agreement, as amended by this
Amendment, and the other Financing Documents, embody the entire agreement and
understanding

2



--------------------------------------------------------------------------------



 



between Lender and Borrower. The Loan Agreement, together with this Amendment,
and all documents executed and delivered herewith, supersede all prior
agreements and understandings relating to subject matter hereof. This Amendment
together with the Loan Agreement, and the documents executed and delivered in
connection herewith and therewith shall be construed as one agreement.

               7.2 Counterparts. This Amendment may be executed in any number of
counterparts, each of which, when so executed and delivered, shall be deemed to
be an original and all of which, taken together, shall constitute one and the
same agreement. This Amendment shall be effective upon the execution and
delivery of a counterpart hereof by each of the parties hereto.

               7.3 Captions. The captions or headings in this Amendment are for
convenience of reference only and in no way define, limit, or describe the scope
or intent of any provision of this Amendment.

               7.4 Successors and Assigns; Governing Law. This Amendment shall
be binding upon and inure to the benefit of the respective parties hereto and
their successors and assigns and shall be governed by, and construed and
enforced in accordance with, the internal laws of the Commonwealth of
Pennsylvania, without regard to its principles of conflicts of laws.

3



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the day
and year first written above.

              LENDER:               NATIONAL CITY BANK               By:   /s/
Michael J. Labrum                                           Michael J. Labrum,
Senior Vice President               BORROWER:               OXFORD FINANCE
CORPORATION               By:   /s/ Michael J.
Altenburger                                      Mike Altenburger, Chief
Financial Officer

4